Citation Nr: 1531203	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from August 1964 to October 1967, as well as service in the Army National Guard from October 1967 to August 1970, and from March 1977 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2009 rating decision denied service connection for bilateral hearing loss and the March 2010 rating decision denied service connection for tinnitus.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015 the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file on VBMS.

While the February 2012 VA Form 9 shows that the Veteran indicated that he wished to perfect an appeal only with respect to the issue of service connection for bilateral hearing loss, the Veteran indicated during the May 2015 Board hearing that it was his understanding that hearing loss encompasses the symptom of ringing in the ears (tinnitus).  Therefore, the Board finds that at the February 2012 VA Form 9 is also a substantive appeal with respect to the issue of service connection for tinnitus.  Accordingly, the issue of service connection for tinnitus is before the Board on appeal, and the Board will address its merits below.
 

FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a bilateral hearing loss disability. 

3. The Veteran currently has a bilateral tinnitus disability.

4. The Veteran has had continuous symptoms of bilateral hearing loss since service separation.

5. The Veteran has had continuous symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has been diagnosed with tinnitus and sensorineural hearing loss.  Tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 
27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted because these disorders started in service after he sustained acoustic trauma (loud noise) during service.  Specifically, the Veteran stated that bilateral hearing loss and ringing in the ears started after he was exposed to loud noise while training as a cannoneer during service and have continued ever since.  See e.g. May 2015 Board hearing transcript.

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that he was exposed to loud noise from mortar fire during service.  See Id.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was a personnel specialist assigned to an artillery unit.  Service personnel records also show that the Veteran served as a cannoneer for a short period of time during service.  As such, exposure to acoustic trauma (loud noise) is established.

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The December 2009 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The December 2009 VA examination report shows a diagnosis of bilateral sensorineural hearing loss.

The Board next finds that the Veteran has a current tinnitus disability.  During the December 2009 VA audiological examination, the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss and tinnitus disabilities were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he has had ringing in the ears since service and that hearing loss has progressed since service.  See e.g. May 2015 Board hearing transcript; December 2009 VA examination report.  The June 1967 report of medical history shows that the Veteran reported ear, nose, and throat trouble.  Evidence weighing against this finding includes the June 1967 service separation report that showed a normal medical evaluation of the ears, as well as the October 2009 VA Form 21-526 that showed that the Veteran reported that bilateral hearing loss started in June 2005.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of bilateral hearing loss and tinnitus have been continuous since service separation.  

The record contains conflicting medical opinions with respect to the relationship between the current hearing loss and tinnitus and active service; however, because the evidence shows that symptoms of bilateral hearing loss and tinnitus have been continuous since service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis because of continuous symptoms of bilateral hearing loss and tinnitus since service rather than on a relationship (or nexus) between the bilateral hearing loss and tinnitus and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, based on these "continuous" post-service bilateral hearing loss and tinnitus symptoms following in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral hearing loss and tinnitus under 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for bilateral hearing loss and tinnitus on a presumptive theory of service connection, all other theories of entitlement are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


